
	

115 S2804 IS: Cultivating Resources, Opportunity, Prosperity, and Sustainability (CROPS) for Indian Country Act
U.S. Senate
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2804
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2018
			Mr. Hoeven (for himself and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Indian Affairs
		
		A BILL
		To provide for the reform and continuation of agricultural and other programs of the Department of
			 Agriculture for Indian Country.
	
	
 1.Short titleThis Act may be cited as the Cultivating Resources, Opportunity, Prosperity, and Sustainability (CROPS) for Indian Country Act. 2.Report on crop insurance (a)DefinitionsIn this section:
 (1)The term Indian country has the meaning given the term in section 1151 of title 18, United States Code. (2)The term Indian country agriculture production means agricultural operations with not less than 1 operator who is American Indian or Alaska Native, as indicated by the 2012 National Census of Agriculture conducted by the National Agricultural Statistics Service.
 (3)The term relevant Committees of Congress refers to— (A)the Committee on Agriculture of the House of Representatives;
 (B)the Committee on Financial Services of the House of Representatives; (C)the Committee on Agriculture, Nutrition, and Forestry of the Senate;
 (D)the Committee on Finance of the Senate; and (E)the Committee on Indian Affairs of the Senate.
					(b)Study on insurance under
 the Federal Crop Insurance ActNot later than 1 year after the date of enactment of this Act, the Secretary, acting through the Administrator of the Risk Management Agency, and in consultation with Indian Tribes, shall—
 (1)prepare a report describing the efficacy and applicability of policies and plans of insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) to agricultural production in Indian country; and
 (2)submit the report described in paragraph (1) to— (A)the Committee on Agriculture of the House of Representatives;
 (B)the Committee on Indian Affairs of the Senate; and (C)the Committee on Agriculture, Nutrition, and Forestry of the Senate.
					(c)Study on the Risk Management Agency’s crop
			 insurance products
 (1)In GeneralThe Secretary, acting through the Administrator of the Risk Management Agency in partnership with the Office of Tribal Relations and in consultation with the USDA Tribal Advisory Committee established under section 4, shall conduct a study ascertaining the efficacy and applicability of the Risk Management Agency’s crop insurance products (as of the date on which the study begins) as those products relate to Indian country agriculture production.
 (2)ReportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the relevant Committees of Congress a report that—
 (A)discusses the adequacy of all crop insurance products in Indian country (as of the date of the report);
 (B)considers unique tribal production issues and any impediments these issues may pose to utilizing those crop insurance products; and
 (C)offers specific steps that may be taken administratively by the Risk Management Agency to mitigate these impediments.
					3.Forestry research programs
 (a)McIntire-Stennis Cooperative Forestry ActSection 2 of Public Law 87–788 (commonly known as the McIntire-Stennis Cooperative Forestry Act) (16 U.S.C. 582a–1) is amended in the second sentence—
 (1)by striking and before 1890 Institutions; and (2)by inserting and 1994 Institutions (as defined in section 532 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382)) offering a baccalaureate degree in forestry, before and (b).
 (b)Competitive forestry, natural resources, and environmental grantsSection 1232(b)(1) of the Forest Stewardship Act of 1990 (16 U.S.C. 582a–8(b)(1)) is amended by striking university, and inserting university (including a 1994 Institution (as defined in section 532 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382))),.
			4.USDA Tribal Advisory Committee
			(a)Establishment
 (1)The Secretary of Agriculture (referred to in this Act as the Secretary) shall establish an advisory committee to provide advice and guidance to the Secretary on matters relating to tribal and Indian affairs.
 (2)The advisory committee established under paragraph (1) shall be known as the USDA Tribal Advisory Committee (referred to in this Act as the Committee). (3)The Committee shall facilitate, but not supplant, government-to-government consultation between the Department of Agriculture (referred to in this Act as the Department) and Indian Tribes.
				(b)Membership
 (1)The Committee shall be composed of 9 members appointed as follows: (A)Three members appointed by the Secretary of Agriculture.
 (B)One member appointed by the Chairman, and one member appointed by the Ranking Member, of the Committee on Agriculture of the House of Representatives.
 (C)One member appointed by the Chairman, and one member appointed by the Ranking Member, of the Committee on Agriculture, Nutrition, and Forestry of the Senate.
 (D)One member appointed by the Chairman, and one member appointed by the Ranking Member, of the Committee on Indian Affairs of the Senate.
 (2)Nominations may be submitted by Indian Tribes, Tribal organizations, and national or regional organizations with expertise in issues related to the Committee’s duties as identified in this section.
 (3)The Secretary shall ensure that membership on the Committee represents individuals with diverse expertise including expertise related to geographic, tribal, and agricultural industry issues, to the maximum extent feasible.
 (4)No member of the Committee may be an employee or officer of the Federal Government. (5)At least one representative from the Office of Tribal Relations of the Department shall be present at each meeting of the Committee. Such representative shall not be a voting member of the Committee.
 (6)The Assistant Secretary for Indian Affairs at the Department of the Interior (or a designee) shall be present at each meeting of the Committee. Such representative shall not be a voting member of the Committee.
				(c)Term; vacancies
				(1)Term
 (A)In GeneralExcept as provided in subparagraph (B), each member’s term shall be 3 years.
 (B)Initial staggeringThe first appointments made by the Secretary under subparagraph (A) shall be for a term of 2 years.
 (C)Limit on termsNo member may serve for more than 3 terms. (2)VacancyThe Secretary shall fill a vacancy in the Committee within 90 days in the same manner as the original appointment.
 (d)MeetingsThe Committee shall meet in-person not less frequently than twice each year. (e)DutiesThe duties of the Committee include the following:
 (1)Departmental reviewThe Committee shall undertake the following review activities: (A)Identify evolving issues of relevance to Indian Tribes relating to programs of the Department.
 (B)Communicate to the Secretary the findings of the Committee with respect to the issues identified under paragraph (1) and submit to the Secretary recommendations concerning such issues.
 (C)Propose clarifications and other recommendations and solutions to address issues identified by the Committee or raised at tribal, regional, and national levels, especially regarding any tribal consultations undertaken by the Department.
 (D)Provide a forum for Indian Tribes and the Department to discuss issues and proposals for changes to Department regulations, policies, and procedures.
 (E)Identify priorities and provide advice on appropriate strategies for tribal consultation on issues at the tribal, regional, or national levels.
 (F)Ensure that pertinent issues are brought to the attention of Indian Tribes in a timely manner, so that timely tribal feedback can be obtained.
 (G)Identify and propose solutions to any inter-departmental barriers between the Department and other Federal agencies.
					(2)Reports
 (A)In GeneralNot less frequently than once each year, the Committee shall submit a report describing the activities of the Committee during the previous year and containing such recommendations as the Committee may have for legislative or administrative action for the upcoming year to—
 (i)the Secretary; and (ii)the relevant Committees of the House of Representatives and the Senate.
 (B)ResponseNot later than 45 days after the date on which the Secretary receives a report under subparagraph (A), the Secretary shall submit a written response to that report to—
 (i)the USDA Tribal Advisory Committee; and (ii)the relevant Committees of the House of Representatives and the Senate.
 (f)Committee personnel mattersMembers of the Committee shall serve without pay, except that they shall be reimbursed at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) for which the member is actually engaged in the business of the Committee.
 (g)Federal Advisory Committee Act exemptionSection 14 of the Federal Advisory Committee Act (5 U.S.C. App. 14) shall not apply to the Committee.
 (h)DefinitionsIn this section: (1)The term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (2)The term relevant Committees of the House of Representatives and the Senate refers to— (A)the Committee on Agriculture of the House of Representatives;
 (B)the Committee on Agriculture, Nutrition, and Forestry of the Senate; and (C)the Committee on Indian Affairs of the Senate.
 (3)The term Tribal organization has the meaning given the term tribal organization in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
				5.Foreign trade missions
			(a)Tribal representation on U.S. Trade Missions
 (1)In generalThe Secretary, in consultation with the USDA Tribal Advisory Committee established under section 4, shall seek to—
 (A)support greater inclusion of Tribal agricultural and food products in Federal trade related activities; and
 (B)increase collaboration between Federal trade promotion efforts and other Federal trade related activities in support of such greater inclusion.
 (2)Interdepartmental coordinationIn undertaking efforts to increase collaboration described in paragraph (1), the Secretary shall coordinate with—
 (A)the Secretary of Commerce; (B)the Secretary of State;
 (C)the Secretary of the Interior; and (D)the heads of any other relevant Federal agencies.
					(b)Reporting and accountability
 (1)Not later than 2 years after the date of enactment of this Act, the Secretary shall submit a report detailing the efforts of the Department and other Federal agencies under this section to—
 (A)the USDA Tribal Advisory Committee; (B)the Committee on Agriculture of the House of Representatives;
 (C)the Committee on Energy and Commerce of the House of Representatives; (D)the Committee on Agriculture, Nutrition, and Forestry of the Senate;
 (E)the Committee on Commerce, Science, and Transportation of the Senate; and (F)the Committee on Indian Affairs of the Senate.
 (2)Not later than 90 days after the date of enactment of this Act, the Secretary shall establish goals, in an objective and quantifiable format, by which the inclusion of Indian Tribes and tribal agricultural and food products in the Department’s trade related activities can be measured.
				6.Promise Zones
 (a)In generalIn this section, the term Tribal Promise Zone means an area that— (1)is nominated by 1 or more Indian tribes (as defined in section 4(13) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103(13))) for designation as a Tribal Promise Zone (in this section referred to as a nominated zone);
 (2)has a continuous boundary; and (3)the Secretary of Agriculture designates as a Tribal Promise Zone, after consultation with the Secretary of Commerce, the Secretary of Education, the Attorney General, the Secretary of the Interior, the Secretary of Housing and Urban Development, the Secretary of Health and Human Services, the Secretary of Labor, the Secretary of the Treasury, the Secretary of Transportation, and other agencies as appropriate.
 (b)Authorization and number of designationsNot later than 1 year after the date of enactment of this Act, the Secretary of Agriculture shall nominate a minimum number of nominated zones, as determined by the Secretary of Agriculture in consultation with Indian tribes, to be designated as Tribal Promise Zones.
			(c)Period of designations
 (1)In generalThe Secretary of Agriculture shall designate nominated zones as Tribal Promise Zones before January 1, 2020.
 (2)Effective dates of designationsThe designation of any Tribal Promise Zone shall take effect— (A)for purposes of priority consideration in Federal grant programs and initiatives (other than this section), upon execution of the Tribal Promise Zone agreement with the Secretary of Agriculture; and
 (B)for purposes of this section, on January 1 of the first calendar year beginning after the date of the execution of the Tribal Promise Zone agreement.
 (3)Termination of designationsThe designation of any Tribal Promise Zone shall end on the earlier of— (A)(i)with respect to a Tribal Promise Zone not described in paragraph (4), the end of the 10-year period beginning on the date that such designation takes effect; or
 (ii)with respect to a Tribal Promise Zone described in paragraph (4), the end of the 10-year period beginning on the date the area was designated as a Tribal Promise Zone before the date of the enactment of this Act; or
 (B)the date of the revocation of such designation. (4)Application to certain zones already designatedIn the case of any area designated as a Tribal Promise Zone by the Secretary of Agriculture before the date of the enactment of this Act, such area shall be deemed a Tribal Promise Zone designated under this section (notwithstanding whether any such designation has been revoked before the date of the enactment of this Act) and shall reduce the number of Tribal Promise Zones remaining to be designated under paragraph (1).
 (d)Limitations on designationsNo area may be designated under this section unless— (1)the entities nominating the area have the authority to nominate the area of designation under this section;
 (2)such entities provide written assurances satisfactory to the Secretary of Agriculture that the competitiveness plan described in the application under subsection (e) for such area will be implemented and that such entities will provide the Secretary of Agriculture with such data regarding the economic conditions of the area (before, during, and after the area’s period of designation as a Tribal Promise Zone) as such Secretary may require; and
 (3)the Secretary of Agriculture determines that any information furnished is reasonably accurate. (e)ApplicationNo area may be designated under this section unless the application for such designation—
 (1)demonstrates that the nominated zone satisfies the eligibility criteria described in subsection (a); and
 (2)includes a competitiveness plan that— (A)addresses the need of the nominated zone to attract investment and jobs and improve educational opportunities;
 (B)leverages the nominated zone’s economic strengths and outlines targeted investments to develop competitive advantages;
 (C)demonstrates collaboration across a wide range of stakeholders; (D)outlines a strategy that connects the nominated zone to drivers of regional economic growth; and
 (E)proposes a strategy for focusing on increased access to high quality affordable housing and improved public safety.
					(f)Selection criteria
 (1)In generalFrom among the nominated zones eligible for designation under this section, the Secretary of Agriculture shall designate Tribal Promise Zones on the basis of—
 (A)the effectiveness of the competitiveness plan submitted under subsection (e) and the assurances made under subsection (d);
 (B)unemployment rates, poverty rates, vacancy rates, crime rates, and such other factors as the Secretary of Agriculture may identify, including household income, labor force participation, and educational attainment; and
 (C)other criteria as determined by the Secretary of Agriculture. (2)Minimal standardsThe Secretary of Agriculture may set minimal standards for the levels of unemployment and poverty that must be satisfied for designation as a Tribal Promise Zone.
				7.Study of marketplace fraud of unique traditional foods
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General shall conduct a study on—
 (1)the market impact of traditional foods, tribally produced products, and products that utilize traditional foods;
 (2)fraudulent foods that mimic tribal foods that are available in the commercial marketplace as of the date of enactment of this Act; and
 (3)the means by which authentic traditional foods and tribally produced foods might be protected against the impact of fraudulent foods in the marketplace.
 (b)InclusionsThe study shall include a consideration of the circumstances under which such fraudulent foods in the marketplace occurs and an analysis of Federal laws administered by the Secretary, intellectual property laws, and trademark laws that might offer protections against fraudulent foods in a tribal foods context.
 (c)ReportNot later than 60 days after the date of completion of the study, the Comptroller General shall submit a report describing the results of the study to—
 (1)the Committee on Agriculture of the House of Representatives; (2)the Committee on the Judiciary of the House of Representatives;
 (3)the Committee on Agriculture, Nutrition, and Forestry of the Senate; (4)the Committee on the Judiciary of the Senate; and
 (5)the Committee on Indian Affairs of the Senate. 8.Equity in Educational Land-Grant Status Act of 1994Section 532 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note) is amended—
 (1)in paragraph (11), by striking Fort Berthold Community College and inserting Nueta Hidatsa Sahnish College; (2)in paragraph (21), by striking Navajo Technical College and inserting Navajo Technical University; and
 (3)by adding at the end the following:  (36)Red Lake Nation College..
			9.Smith-Lever community extension program
 (a)In generalSection 3(d) of the Smith-Lever Act (7 U.S.C. 343(d)) is amended— (1)by striking The Secretary and inserting the following:
					
						(d)Administration, technical, and extension services
 (1)In generalThe Secretary; (2)in paragraph (1) (as designated by paragraph (1)), by striking the second sentence; and
 (3)by adding at the end the following:  (2)Competitive fundingThe Secretary of Agriculture may provide funding, on a competitive basis, to—
 (A)a college or university eligible to receive funds under the Act of August 30, 1890 (7 U.S.C. 321–326a and 328), including Tuskegee University; or
 (B)a 1994 Institution (as defined in section 532 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382)) for—
 (i)the Children, Youth, and Families at Risk funding program under subsection (b)(3); and (ii)the Federally Recognized Tribes Extension Program..
				(b)Conforming amendments
 (1)Section 3(f) of the Smith Lever Act (7 U.S.C. 343(f)) is amended by inserting or, in the case of a 1994 Institution, subsection (d) before the period at the end. (2)Section 533(a)(2)(A) of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382) is amended by striking clause (ii) and inserting the following:
					
 (ii)the Smith-Lever Act (7 U.S.C. 341 et seq.), except as provided under— (I)section 3(b)(3) of that Act (7 U.S.C. 343(b)(3)); or
 (II)paragraph (2) of section 3(d) of that Act (7 U.S.C. 343(d)); or. 10.Self-determination demonstration project with department of agricultureTitle I of the Indian Self-Determination Act (25 U.S.C. 5321 et seq.) is amended by adding at the end the following:
			
				112.Self-determination demonstration project with Department of Agriculture
 (a)Definition of covered programIn this section, the term covered program means— (1)a program of the Tribal Forest Protection Act of 2004 (25 U.S.C. 3115a et seq.); or
 (2)a food distribution program under section 4(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2013(b)).
 (b)Agriculture self-Determination demonstration project authorizedThe Secretary of Agriculture shall carry out a demonstration project through which the Secretary of Agriculture enters into self-determination contracts, in accordance with subsection (c), with Indian tribes and tribal organizations, upon the request of any Indian tribe by tribal resolution, to plan, conduct, and administer any function, service, or activity of 1 or more covered programs for the Indian tribe.
 (c)Self-Determination contractA self-determination contract entered into under subsection (b) shall have the same terms and conditions, and be subject to the same procedures, regulations, and requirements, as a self-determination contract entered into under section 102, except that—
 (1)the Secretary of Agriculture and the Department of Agriculture shall be the appropriate Secretary and agency for purposes of a self-determination contract under this section;
 (2)not later than 1 year after the date of enactment of this section, the Secretary of Agriculture shall develop a procedure, in consultation with Indian tribes, for Indian tribes to submit proposals for participation in the demonstration project; and
 (3)to the extent that a self-determination contract is requested regarding a covered program described in subsection (a)(1) that is similar to functions already carried out by a tribal organization under a self-determination contract with the Secretary of the Interior under section 102, the Secretary of Agriculture shall structure the self-determination contract under this section to be as similar to the earlier self-determination contract as is practicable.
 (d)Technical assistanceThe Office of Self-Governance of the Bureau of Indian Affairs shall provide technical assistance regarding the self-determination contracts authorized under this section to the Secretary of Agriculture, and to Indian tribes and tribal organizations who request such assistance..
		
